FILED
                            NOT FOR PUBLICATION                            APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SUSAN MAE POLK,                                  No. 13-15602

               Plaintiff - Appellant,            D.C. No. 4:12-cv-00193-PJH

  v.
                                                 MEMORANDUM*
LINDA DALY; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       California state prisoner Susan Mae Polk appeals pro se from the district

court’s judgment dismissing her 42 U.S.C. § 1983 action alleging claims regarding

the sale of family property to reimburse county officials for her criminal defense

costs related to her conviction for the second degree murder of her husband. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and may

affirm on any ground supported by the record, Thompson v. Paul, 547 F.3d 1055,

1058-59 (9th Cir. 2000). We affirm.

      Dismissal of Polk’s claims under §§ 1983 and 1985 for alleged violations of

her First, Fifth, Sixth, and Fourteenth Amendments rights, and for a conspiracy to

discriminate based on religious animus, was proper because Polk failed to file this

action within the applicable two-year statute of limitations, or establish grounds for

equitable tolling or equitable estoppel. See Douglas v. Noelle, 567 F.3d 1103,

1109 (9th Cir. 2009) (§ 1983 claim accrues when the plaintiff knows or should

know of the injury that is the basis of the cause of action); Taylor v. Regents of

Univ. of Cal., 993 F.2d 710, 711 (9th Cir. 1993) (per curiam) (California’s statute

of limitations for personal injury actions governs claims brought under §§ 1983

and 1985); see also Lukovsky v. City & County of San Francisco, 535 F.3d 1044,

1051-52 (9th Cir. 2008) (discussing requirements for equitable tolling and

equitable estoppel under California law); Cal. Civ. Proc. Code § 335.1 (two-year

statute of limitations for personal injury claims).

      The district court properly dismissed Polk’s claims under the Racketeer

Influenced and Corrupt Organizations Act (“RICO”) because, despite numerous


                                           2                                    13-15602
amendments, Polk failed to allege sufficient facts to show that defendants

conducted an enterprise through a pattern of racketeering activity or the collection

of an unlawful debt. See Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985)

(setting forth elements of a civil RICO claim under); Cholla Ready Mix, Inc. v.

Civish, 382 F.3d 969, 973 (9th Cir. 2004) (court need not accept as true allegations

that are conclusory, unwarranted deductions of fact, or unreasonable inferences).

      Polk’s contentions regarding defendants’ alleged violation of the Hobbs Act,

the district court’s alleged failure to grant an additional extension of time to further

amend her complaint, and the allegedly premature dismissal of her action before

the commencement of discovery are unpersuasive.

      AFFIRMED.




                                            3                                     13-15602